COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-10-00205-CV

IN RE PETROHAWK ENERGY                                                  RELATORS
CORPORATION, PETROHAWK
PROPERTIES, LP, ONE TEC, LLC,
AND FLOYD C. WILSON

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                           MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

      Relators shall pay all costs of this original proceeding, for which let

execution issue.

                                               PER CURIAM


PANEL: MCCOY, DAUPHINOT, and WALKER, JJ.

DELIVERED: July 9, 2010


  1
   See Tex. R. App. P. 47.4, 52.8(d).